Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 2, 4-7, 9-10, 17-18, 29, 31, 32, 41, 44-45, and 47 drawn to methods of treating cancer by administering to a subject a protein or nucleic acid encoding a protein, wherein the protein is a “mutant human thymidine kinase 1” comprising one or more amino acid 
Group II, claims 34-35, and 37-39, drawn to products, namely proteins or nucleic acids encoding proteins, namely “mutant human thymidine kinase 1”, comprising one or more amino acid substitutions at positions corresponding to positions 70-100 of wild-type human thymidine kinase 1.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

If Applicant elects Group I, Applicant should elect a single, fully discloses species of invention reading upon at least one independent claim.  “Fully disclosed” is used herein to mean that Applicant should elect an example that is reduced to practice or otherwise unambiguously disclosed (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  Applicant should elect a single species representative of such methods that was reduced to practice on record in either “subjects” or “individuals” (i.e., not cells).  For example, Applicant may elect a single species from among those disclosed at Example 6 (Validation in Animal Models), such as a single species wherein SEQ ID NO: 12 or SEQ ID NO: 30 is used and administered to animal subjects (see, e.g., Spec. filed 1/24/2020 at Example 6 at pages 101-103).  For example, Applicant may elect (i) pUDHsuperTK1 transfected (ii) pUDHsuperTK1 transfected glioblastoma cells treated with 0.1mMdTh plus 0.5 µmM AraC, or (iii) another fully disclosed example reading upon at least one independent claim. The single, fully-disclosed species should be elected as follows:  
First, Applicant should identify a specifically elect species from an example disclosed on record by identifying the Example number, relevant page numbers, and line or paragraphs as required to identify a single, fully disclosed example of record.  
Second, Applicant should identify all sequences and structures utilized in the single elected species by providing all relevant SEQ ID NOs and full structures of compounds utilized commensurate in scope with the originally filed disclosure.  No ambiguous structures should be identified having variable portions or positions (i.e., a species is required not a subgenus) unless no other alternative exists.  If a subgenus must be identified, it should be identified as a subgenus comprising a single, fully identified common structure that defines a narrow subgenus of obvious variants.
Third, Applicant should identify the exact limitations at each claim that is satisfied by the originally elected species.  For example, if claim 18 reads upon the single, elected species, then Applicant should identify if the species satisfies claim 18(a), 18(b), 18(c), .... etc. and briefly identify the amino acids and positions that satisfy the claim limitation. 
Fourth, all additional limitations should be fully identified.  All materials not clearly identified as present in the single elected species may be presumed absent during examination.

If Applicant elects Group II, Applicant should elect a single, fully discloses species of invention reading upon at least one independent claim.  “Fully disclosed” is used herein to mean that Applicant should elect an example that is reduced to practice or otherwise unambiguously disclosed (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  For example, Applicant may elect SEQ ID NOs: 2, 4, 6, 8, 10, 12, 28, 30, or another fully-disclosed nucleic acid or polypeptide disclosed on record.  The single, fully-disclosed species should be elected as follows:  
First, Applicant should identify a specific example of a product reading upon at least claim 34, 38, and/or 39 by page number and SEQ ID NO.
Second, Applicant should identify if the elected species is referred to in the originally filed disclosure by any alternative names.
Third, Applicant should identify all additional components present in the single elected species.  Components not clearly identified may be presumed absent during initial examination.
Fourth, Applicant should identify all pending claims that read upon the single elected species.

elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  At least claims 2 and 34 are generic.  All claims appear generic with respect to at least one variable parameter.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a “mutant human thymidine kinase 1” comprising one or more amino acid substitutions at positions corresponding to positions 70-100 of wild-type human thymidine kinase 1, , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of BAG70082.1 (GenBank: BAG70082.1, Thymidine kinase 1 soluble isoform, partial [Homo sapiens], 2 pages (Sept. 2, 2008), also available at https://www.ncbi.nlm.nih.gov/protein/BAG70082.1 (last visited 7/22/2021); hereafter “BAG70082”).  BAG70082 is a naturally occurring thymidine kinase 1 that differs from instant SEQ ID NO: 28 (identified as wild-type TK1 - see, e.g., Spec. at 57 at lines 1-2, passim) by at least a G87E mutation:

    PNG
    media_image1.png
    286
    668
    media_image1.png
    Greyscale

Accordingly, BAG70082 establishes that a “mutant human thymidine kinase 1” having “one or more amino acid substitutions at positions corresponding to positions 70 to 100 of wild-type human thymidine kinase 1” relative to instant SEQ ID NO: 28 naturally occur, and are naturally encoded for by human DNA.  Therefore, Groups I and II lack unity of invention because the shared technical feature is not special technical feature within the scope of PCT Rules 13.1 and 13.2.  In addition, the Examiner has reviewed the Written Opinion of the ISA in related PCT/EP2018/070203 regarding lack of inventive step and adopts the rationales set forth therein explaining why unity of invention does not exist.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL L BEANE/Primary Examiner, Art Unit 1654